t c memo united_states tax_court maurice e hodgkins and barbara j hodgkins petitioners v commissioner of internal revenue respondent docket no filed date held petitioners' rental losses redetermined held further gain from sale of real_property redetermined held further petitioners are liable for additions to tax under sec_6653 i r c for under sec_6661 i r c for and for an accuracy-related_penalty under sec_6662 i r c for maurice e hodgkins and barbara j hodgkins pro_se daniel j parent for respondent memorandum findings_of_fact and opinion nims judge respondent determined the following deficiencies additions to tax and penalty in respect of petitioners' federal income taxes additions to tax penalty sec taxable_year deficiency a a dollar_figure -- dollar_figure dollar_figure -- dollar_figure dollar_figure -- sec sec unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years at issue and all rule references are to tax_court rules_of_practice and procedure after concessions the issues for decision are how much are petitioners entitled to deduct as schedule e expenses for real_property located pincite chancery court citrus heights california in how much are petitioners entitled to deduct as schedule e expenses for real_property located pincite sawgrass circle citrus heights california for and how much gain did petitioners realize from its sale must petitioners increase their gain from the sale of real_property located pincite madison avenue orangevale california by depreciation in the amount of dollar_figure allowable in an earlier year but not taken in that year how much gain did petitioners realize from the sale of real_property located pincite crow canyon drive folsom california are petitioners liable for the addition_to_tax for negligence under sec_6653 for are petitioners liable for the addition_to_tax for substantial_understatement of tax_liability under sec_6661 for are petitioners liable for the accuracy-related_penalty under sec_6662 because of negligence or substantial_understatement_of_income_tax for some of the facts have been stipulated and are found accordingly the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners maurice e hodgkins and barbara j hodgkins resided in sacramento california at the time they filed their petition for convenience we have divided this case by issues chancery court findings_of_fact while petitioners' names are on the marquee the leading role in this case was played by petitioner husband's brother john hodgkins john they trusted john and he directed them in their financial affairs told them which documents to sign kept their books and supplied the figures for their tax returns and when they were audited john dealt with their examination he told them when to buy sell borrow against and repair property at john's direction money went from petitioners to him and back again from him to them but petitioners understood none of this from date until date when john was convicted for falsifying documents he was licensed by california to sell realty he involved petitioners in his real_estate deals at john's instigation they purchased a house located pincite chancery court citrus heights california chancery court from william paxton on date they paid dollar_figure for the house and mr paxton financed dollar_figure of the cost the record does not disclose how petitioners financed or otherwise obtained the remaining dollar_figure on date petitioners borrowed dollar_figure from the jack rice revocable_trust jack rice using a mortgage on chancery court as security which jack rice subsequently recorded the note secured_by the mortgage contained an acceleration clause under which if petitioners were to sell convey or otherwise alienate chancery court the loan would become immediately due and payable at the option of the holder despite this acceleration clause john secured another loan using chancery court as security as described below in august of john decided to combine two parcels of property and develop them as a 32-lot subdivision called westlake john had already acquired an option to buy one of the parcels but he needed capital to option the remaining parcel and develop westlake he took larry hashigami larry an alleged drug king as his first partner larry agreed to fund percent of westlake but since john's three previous deals had failed and since john intended to option both parcels in his own name larry demanded and got chancery court as security pledging the house to larry would have triggered the acceleration clause in jack rice's mortgage so john orchestrated an hypothecation to keep jack rice unaware of john's machinations john bought the house from petitioners got them to execute a grant deed and swore every one involved to silence he gave the grant deed to larry but he made him promise not to record it the deed purportedly granted title to william s hashigami larry's brother sid rather than to larry himself john purchased chancery court from petitioners on date the purchase was evidenced by a document entitled exchange_agreement which provided that this agreement shall be a complete and full satisfaction by virtue of the debt satisfied for the equity and ownership of the property chancery court petitioners agreed to deed chancery court to whomever john requested whenever he requested it in exchange john agreed to pay jack rice's mortgage and the past due property taxes he also forgave a dollar_figure debt of petitioners an addendum to the exchange_agreement which is inconsistent with the exchange_agreement itself provided that petitioners were to continue indefinitely to be the vested owners to collect the rent and to take the tax benefits of chancery court although the addendum gave the rents to petitioners john had already promised the rents to larry in the westlake agreement the agreement gave larry possession of chancery court as of date as part of his duties he was to collect the rents and from them recoup his investment in westlake notwithstanding the addendum which was fabricated by john petitioners had no interest in the rents after date petitioners reported no rent from chancery court on their income_tax return not only was the exchange_agreement a sale of chancery court to john but he also subsequently treated it as his own arranging for its title to be recorded under another's name as collateral and afterward having that title holder deed it directly back to him rather than to petitioners this deeding and redeeding took place as the westlake deal evolved after john arranged for larry's security and successfully evaded jack rice's acceleration clause he took other partners into the deal one of the new partners john s foggy deceived john by purchasing the remaining unoptioned property to fight this deception on date john bought out larry larry agreed to give up his interest in westlake and as consideration john guaranteed larry the return of his capital and a dollar_figure profit a total of dollar_figure john secured his guarantee by deeding chancery court to sid larry's brother this time the agreement did not prevent the recording of the deed and larry recorded it on date larry promised to have sid redeed the property to john as soon as larry received his money the westlake agreement explains that sid's name was used on the chancery court deed because larry was experiencing palimony problems but another possible reason for this action appeared on date when the state of california brought a complaint for forfeiture in rem against chancery court california alleged that larry was a drug king and that larry's agents sold drugs at chancery court the state further alleged that larry owned chancery court as well as other_property and that the owners of record were mere straw men the titles to two properties including chancery court that larry allegedly owned listed sid as the owner sid however did not know why his name appeared on either one of the deeds and he officially disclaimed any right to chancery court on date john meanwhile asserted ownership he asked sid to return the property to him at first sid refused to deed the property back to john larry had not explained to sid either the westlake agreement or the buy-out arrangement and furthermore sid's attorney advised him against deeding the property to john since both the i r s and the sacramento sheriff's office were making inquiries but then john wrote sid a letter on date the pertinent part of which provides your brother and i were involved in a lot subdivision he was asked to sign a recession contract eliminating him from the limited_partnership he wanted some temporary collat e ral to guarantee his purported westlake venture capital and profit he agreed upon chancery court however because of his e stranged situation with patty buchannon and possible palimony problem i refused to deed it to him so we agreed to deed it to you sid sid it's time to deed it back the letter further explains that john had made the mortgage payments for years shortly thereafter on date sid deeded the property to john john's efforts however proved futile jack rice foreclosed on chancery court and sold it for dollar_figure on date john's desire to avoid the acceleration clause in the jack rice mortgage produced evidence that petitioners continued to be owners of chancery court after they executed the exchange_agreement jack rice issued a form_1098 listing petitioner husband as the payor of mortgage interest petitioners correspondingly deducted this interest on their tax_return the fire insurance_policy for chancery court lists petitioners along with jack rice as the insureds under petitioners' names a further dollar_figure was borrowed from jack rice against the property before the deed listing sid as the owner was recorded on the other hand when jack rice was not involved petitioners failed to treat themselves as the owners of chancery court for example petitioners filed for bankruptcy the timing of which coincided with the recording of the deed naming sid as the nominal owner of chancery court petitioners failed to list chancery court or the encumbering mortgage on their bankruptcy petition they also failed to list chancery court under property transferred within the past year opinion respondent determined that petitioners did not own chancery court during that they did not use it for the production_of_income in that year and that they did not pay any related expenses respondent therefore disallowed petitioners' claimed dollar_figure loss from chancery court in this disallowance consisted of dollar_figure in mortgage interest and dollar_figure in depreciation we do not believe petitioners paid the mortgage there is no reliable evidence that petitioners paid it and most of the evidence indicates that john paid it he was contractually obligated to do so and furthermore he states that he paid the mortgage interest in his letter to sid asking for the return of the property consequently petitioners are not entitled to deduct dollar_figure of mortgage interest on their return a taxpayer with bare_legal_title to property but no capital_investment or economic_interest in it cannot claim depreciation 544_f2d_1045 9th cir affg 64_tc_752 308_us_252 the taxpayer entitled to the depreciation deduction is the one who suffers the economic loss of his investment by virtue of the wear_and_tear or exhaustion of the property--the one who has the economic benefits_and_burdens_of_ownership 435_us_561 87_tc_56 the exchange_agreement between petitioners and john transferred the benefits_and_burdens_of_ownership to john petitioners received the full fair_market_value for the property from john he agreed to pay back taxes forgave a dollar_figure debt that petitioners owed him and assumed the mortgage true petitioners remained liable on the jack rice mortgage but john promised them that he would repay it only if john failed would petitioners be forced to pay hence petitioners' position became tantamount to that of a guarantor rather than primary obligor the risk of a decline in value rested on john not petitioners the rewards of ownership were also transferred to john by the exchange_agreement any increase in value thereafter was his even though petitioners did not transfer legal_title to john when they signed the exchange_agreement they agreed to transfer title at john's request the parties also behaved as if john owned the property after the exchange_agreement john used the property as collateral on one of his personal obligations and assigned the rents to guarantee repayment of this loan moreover when ownership of the property became confused he fought for and got title transferred back into his name rather than into petitioners' we agree with respondent that petitioners are not entitled to deduct depreciation from chancery court for all the credible_evidence indicates that petitioners transferred the benefits_and_burdens_of_ownership to john on date when they signed the exchange_agreement sawgrass john also involved petitioners in the purchase and resale of sawgrass circle citrus heights california sawgrass petitioners purchased the house from sharon benvenuti obtaining a grant deed from her on date but not recording it until date the house stood empty during petitioners' ownership on date a few weeks after petitioners recorded their deed they sold the house to inderjit and bharati dutt the gain that petitioners showed on their return and the gain that respondent determined are as follows per return dollar_figure big_number per exam dollar_figure big_number sales_price purchase_price improvements and expenses of resale gain big_number big_number big_number adjustment dollar_figure-0- big_number the parties' post-determination maneuvering adds complexity to their disagreement they stipulate or claim that some of what was capitalized should now be deducted and some of what was deducted should now be capitalized first the parties stipulated that dollar_figure previously capitalized should be deducted as an investment_interest expense second petitioners assert that dollar_figure previously deducted as a rental loss should now be capitalized in petitioners deducted a dollar_figure rental loss which respondent disallowed on the grounds that the property was unproductive and for lack of substantiation petitioners now concede that they did not use the property to produce income and that therefore they should not have taken the rental loss in they now insist however that the expenditures entitle them to adjust their basis upwards petitioners have failed to prove that their gain on sawgrass was less than respondent determined they offered as evidence a document entitled sellers instructions marked estimated they also submitted a handwritten itemized summary of their calculation of gain but did not substantiate most of the items listed the items that they did substantiate--a dollar_figure payment to make the mortgage current dollar_figure to repay the mortgage and dollar_figure to pay the cost of selling--do not exceed respondent's calculation as for the expenses previously deducted as a rental loss nothing in evidence substantiates them petitioners have the burden_of_proof rule a and they have failed to carry it madison avenue findings_of_fact in petitioners purchased property located pincite madison avenue orangevale california madison avenue john maintained an office there during petitioners incurred a rental loss on the property and sold it in june of that year respondent's notice_of_deficiency disagreed with both the claimed rental loss and the amount of gain shown on petitioners' return after concessions the only disputed issue is a dollar_figure depreciation deduction madison avenue generated the deduction in and petitioners could have taken it then but according to petitioners they goof ed up and failed to deduct it respondent reduced the basis of madison avenue by dollar_figure thereby increasing petitioners' gain opinion sec_1016 provides that an adjustment to basis shall in all cases be made for exhaustion wear_and_tear obsolescence amortization and depletion to the extent of the amount allowed but not less than the amount allowable petitioners cannot defer the deduction putatively allowable in to the current_year 319_us_523 and they cannot include the previously allowable_depreciation deduction in their basis because they failed to take the deduction in a prior year 274_us_295 18_tc_99 affd 203_f2d_565 6th cir sec_1 a ii income_tax regs therefore petitioners' basis is reduced by the dollar_figure depreciation deduction that they could have taken in crow canyon petitioners took out a dollar_figure mortgage to purchase crow canyon drive folsom california crow canyon from fireman's fund insurance_company fireman's fund on date petitioners also made a dollar_figure cash deposit in escrow of the total dollar_figure available by reason of the purchase_money_mortgage and the cash in escrow dollar_figure was applied to the purchase_price of the property and the balance to closing costs on date the mortgagee foreclosed on disposition of crow canyon petitioners received forgiveness of their dollar_figure mortgage indebtedness petitioners reported a net_loss of dollar_figure on the disposition of crow canyon respondent however determined an dollar_figure gain respondent disallowed the following amounts which petitioners claim as part of their basis item property taxes commission lost escrow deposit improvements interest_paid in escrow total adjustment amount dollar_figure big_number big_number big_number big_number big_number a property taxes the parties now concur that petitioners' basis in crow canyon includes the property taxes that accrued prior to their ownership b commission petitioners claim that they paid a dollar_figure commission to john when they bought crow canyon this commission was not substantiated the purchase agreement provided buyer and seller acknowledge understand and agree that neither buyer nor seller are obligated for any commission whatsoever in connection with the sale of the property including joe mefford realty the so-called commission of dollar_figure is dollar_figure percent of the dollar_figure purchase_price furthermore this commission was payable if at all to john while an unusually large commission paid to a relative might in some situations be justifiable the facts in this case do not support such a conclusion petitioners offer as proof only self-serving documents prepared by john there is no reliable evidence that petitioners actually incurred the cost of the commission they claim that they forgave a dollar_figure debt which john owed them but presented no trustworthy evidence of this indebtedness we do not believe that petitioners paid the commission and we therefore disallow the inclusion of this amount in petitioners' crow canyon basis c lost escrow deposit while respondent included in the basis of crow canyon dollar_figure of earnest money which was deposited in escrow and then used to purchase the property on date petitioners assert that they are entitled to an additional dollar_figure petitioners contend that they fumbled an earlier attempt to purchase crow canyon and consequently on that deal they lost their dollar_figure of earnest money also held in escrow they now seek to add this allegedly lost escrow deposit to their basis in crow canyon while we believe that petitioners previously deposited dollar_figure into escrow and that this deposit was earnest money for an earlier agreement we are unpersuaded that petitioners lost the money there is no document in evidence that describes the final disposition of the escrow account the documents submitted merely evidence an ongoing negotiation--signed by one party or the other but never by both petitioners failed to prove that they lost their deposit d improvements respondent disallowed dollar_figure of improvements that petitioners had included in basis respondent determined that the improvements were either unsubstantiated or previously deducted as repairs crow canyon needed work when petitioners purchased it they deducted dollar_figure for repairs in and dollar_figure in petitioners also included in basis an additional dollar_figure as improvements petitioners' sole substantiation for these repairs and improvements was a few receipts from totaling dollar_figure petitioners failed to distinguish these items from those amounts already deducted as repairs we therefore deny petitioners' increase in basis for improvements e interest_paid in escrow respondent also determined that the first mortgage interest payment of dollar_figure did not belong in the basis of crow canyon petitioners concede that they deducted dollar_figure of the interest payment in and are therefore not entitled to include that amount in basis the lender also charged petitioners a dollar_figure fee for obtaining a credit report petitioners failed to argue their entitlement to this amount we therefore deem it conceded dollar_figure remains in dispute according to the firemen's fund mortgage note the first mortgage payment was for interest only and was payable in advance it was withheld from the loan proceeds at the close of escrow the payment covered the period from date to date this period began days before petitioners purchased crow canyon they claim that this prior-to-ownership interest was a loan fee part of the lender's consideration and that they therefore are entitled to include it in basis interest is any amount_paid for the use forbearance or detention of money 284_us_552 interest subject_to numerous rules is usually deductible rather than capitalized petitioners have cited no section of the code that would entitle them to capitalize this preownership interest and we know of none as for the part of the first mortgage payment relating to the postacquisition period petitioners claim that the property was under repair and unproductive they therefore also capitalized this part of the interest payment because petitioners acquired crow canyon on date and the first payment covered the period ending on date the interest capitalization_rules for both and apply under sec_266 sec_263a and sec_189 repealed for years after date mortgage interest on improved real_property is only capitalized during a period of construction or further improvement sec_189 repealed for years after date sec_1_266-1 income_tax regs sec_1_263a-8 income_tax regs petitioners failed to prove that crow canyon underwent a period of improvement as already explained petitioners substantiated only dollar_figure of repairs on crow canyon because we do not believe there was a period of improvement petitioners are not entitled to increase their basis by the amount of interest_paid additions to tax and penalties respondent determined additions to tax for negligence under sec_6653 for and an accuracy-related_penalty under sec_6662 for sec_6662 imposes a 20-percent accuracy-related_penalty to any portion of an underpayment_of_tax required to be shown on a return if as provided in sec_6662 the underpayment is attributable among other things to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax sec_6662 includes in the definition of negligence any failure to make a reasonable attempt to comply with the internal revenue title and defines disregard as including careless reckless or intentional disregard we need not extend this opinion by rehashing the many instances in each of the years in issue in which petitioner carelessly recklessly or intentionally claimed erroneous deductions or additions to basis they either knew or should have known of these errors we therefore sustain respondent's determination respondent also determined an addition_to_tax for substantial_understatement of tax_liability under sec_6661 for petitioners have not shown that any of the exceptions contained in sec_6661 apply the amount of any addition_to_tax pursuant to sec_6661 will be computed under rule petitioners have the burden_of_proof on the additions to tax and penalty issues which they have failed to carry 58_tc_757 see grzegorzewski v commissioner tcmemo_1995_49 respondent's determinations of the additions to tax and penalty issues are therefore sustained to reflect the above decision will be entered under rule
